Justice EID,
dissenting.
122 I object to the majority's opinion for two related reasons. First, the majority reads Dubois v. People, 211 P.3d 41 (Colo.2009), so narrowly that restitution could not have been awarded even on the facts of that case. Second, the majority erroneously suggests that its misreading must control here under stare decisis principles. Because the majority essentially eviscerates restitution as a remedy for governmental agencies in Colorado, I respectfully dissent.
123 The facts of Dubois are important. In that case, the defendant was convicted of vehicular eluding for attempting to elude a county deputy named Thompson. When Thompson was in pursuit of the defendant, he called for backup, and another county deputy, Benavidez, responded. On her way to assist Thompson, Benavidez was involved in an accident that "resulted in the total destruction of her patrol car." 211 P.3d at 42. Significantly, restitution was requested by the county and Benavidez, not by the "direct victim" Thompson. Id. at 43.
124 The defendant contended that this fact was fatal to the restitution claim. Id. We rejected that argument, however, finding it to be foreclosed by the statutory language at issue in the case. We observed that, while the previous version of the statute had defined "victim" as someone who had been "directly" aggrieved by the offender's conduct, the legislature had excised the "direct" requirement and instead adopted the current, more expansive language - that is, defining "victim" as "any person aggrieved by the conduct of an offender." $ 18-1.3-602(4)(a), C.RS. (2011) (emphasis added); Dubois, 211 P.3d at 44. We concluded that the statute "no longer limits restitution only to the persons [directly] injured by the conduct alleged as the basis for the conviction." Dubois, 211 P.3d at 45. (internal quotation marks and citation omitted). Although we expressed some concern about the "potentially boundless" nature of the new definition of "victim," id. at 48, we concluded that both Benavidez and the county fell within it, id. at 45.
125 In this case, the majority reinstates the very "direct victim" test that we expressly rejected in Dubois, albeit using different terminology. For example, it repeatedly notes that DHS's restitution claim must fail because the wrongful conduct in this case was directed to the child, not DHS. See, eg., maj. op. at 111, 20. Yet, as noted above, the vehicular eluding committed by the defendant in Dubois was directed at Thompson, not the responding deputy or the county. Analytically, DHS is in the same position as the responding deputy in Dubois, as they both provided assistance to the victim in response to the defendant's conduct. Indeed, under the majority's analysis, the responding deputy and the county would not have been permitted to recover in Dubois. In the end, in its effort to severely restrict restitution claims by government entities, the majority sub stlentio overturns Dubois itself.
*657{26 The majority then suggests that it is compelled to reject DHS's restitution claim because it is bound, under principles of stare decisis, to follow Dubois. Maj. op. at 117, 17. But in fact only its own misreading of Dubois compels it to rule the way it does. Moreover, Dubois itself did not purport to set forth a definitive construction of the outer boundaries of the statute. Instead, the court observed that "we find this statutory language [defining "victim" as "any person aggrieved by the conduct of the offender"] unclear because it is potentially boundless"; after declining to define the outer boundaries of the statute, we concluded that the county and the responding deputy fell within the definition of "victim." 211 P.3d at 48 (emphasis added); see also id. at 45 ("although the statutory language remains somewhat unclear, we find that [the responding deputy and the county] fall within [it]") (emphasis added); id. at 46 (noting that the definition of victim "is not limitless in its reach"). In sum, Dubois did not purport to define the outer boundaries of government agency "vie-tims," but simply held that, "(under the[] facts," the county and responding deputy qualified as such. Id. at 46. Thus, the majority says it is bound by a construction of the statute that Dubois expressly declined to make.
T27 Dubois did, of course, point to some guideposts in determining what government entities would fall within the definition of victim. First, we referenced the fact that the term "restitution" is defined in the statute as "pecuniary loss suffered by a victim ... proximately caused by an offender's conduct ...." 18-1.3-602(8)(a) (emphasis added). We noted that "the requirement of proximate cause ... serves to limit the ambit of potential restitution awards." 211 P.3d at 45. As the district court found, the requirement of proximate cause is met in this case. As in Dubois, where it was "reasonably foreseeable that other peace officers would respond by driving to the scene of the crime and might sustain injuries from a vehicular accident while responding," id. at 46, it was reasonably foreseeable in this case that children who were the victims of child abuse could need specialized in-home therapy to help them recover from the abuse.
{28 We also observed that "typically the legislature must specifically include law en-foreement costs within the restitution statute for them to be eligible for an award of restitution." Id. at 46 (emphasis added). But we departed from that "typical" situation in Dy-bois, based on the fact that the crime of vehicular eluding identified a peace officer as the victim (in that case, Thompson), and the fact that it was reasonably foreseeable that Benavidez would respond to Thompson's call for backup. Id. Significantly, we did not impose, as the majority seems to do today, an across-the-board requirement that the legislature expressly identify a government agency as victim before it may be considered a "victim" under section 18-1.3-602(4)(a). See, e.g., maj. op. at 19% 17, 18, 20. Nor could we. As we observed in Dubois, the statute defines "victim" in expansive terms to include "any person aggrieved by the conduct of an offender," subject only to the limits of "proximate cause." 211 P.3d at 48, 45 (emphasis added). Moreover, again as we noted in Dubois, the legislature has instructed that the restitution statute be "liberally construed." Id. at 46 (citing 18-1.3-601(2), C.R.S. (2011). Given the expansive language the legislature has already adopted, it is not for us to impose a clear statement principle that requires the legislature to expressly identify every instance in which a government agency may be eligible for restitution.
{29 In the end, we determined in Dubois that the definition of victim "is not limitless" (although we declined to set an outer limit), and that the statute "was not intended to include the ordinary expenses of law enforcement." Id. (emphasis added). But that is not what DHS seeks in this case. The general statute governing DHS in essence defines the "ordinary" expenses of the department by permitting it to recover from the parent, according to the parent's ability to pay, the costs of foster care placement for the child. § 19-1-115(4)(d), C.R.S. (2011). But here, DHS seeks to recover in restitution costs not covered by foster care reimbursement - that is, extraordinary costs of in-home therapy required by the severity of the abuse the children suffered due to defen*658dant's conduct. At oral argument, DHS maintained that it was only seeking restitution for the extraordinary costs of in-home therapy; the defendant maintained that ordinary costs were included in the restitution order. I would remand the case to the district court to ensure that only the extraordinary costs of in-home therapy were included in the restitution order. Because the majority would simply hold that restitution is not available for any DHS cost as a matter of law, I respectfully dissent from its opinion.
I am authorized to state that Justice COATS and Justice BOATRIGHT join in this dissent.